       Case: 1:19-cv-02181-SL Doc #: 16 Filed: 02/18/20 1 of 1. PageID #: 69




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DAVID HALL, et al.                               )          CASE NO. 19-cv-2181
                                                 )
                                                 )
                       PLAINTIFFS,               )          JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )          JUDGMENT ENTRY
FLASHOVER MAINTENANCE, LLC, et                   )
al.,                                             )
                                                 )
                      DEFENDANTS.                )

       For the reasons set forth in the contemporaneously filed Memorandum Opinion and

Order, the claims in plaintiffs’ complaint are dismissed with prejudice, and this case is closed.

       IT IS SO ORDERED.



Dated: February 18, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
